DETAILED ACTION
Allowable Subject Matter


Claims 1, 3-14 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A method for integrating a high-voltage accumulator having at least one accumulator module into a support structure of a motor vehicle, the method comprising:
providing a housing part having a baseplate and a frame-shaped edge surrounding the
baseplate; arranging the at least one accumulator module on at least one of the housing part and/or on or the support structure; arranging the edge of the housing part below and on a frame structure formed from supports of the support structure; and
fastening the housing part to the support structure, with an accumulator housing for
the at least one accumulator module being formed, wherein a housing interior of the
accumulator housing is bounded by a floor part of the support structure, which floor part
covers the frame structure in a direction of a passenger compartment of the motor vehicle, and by the housing part and the frame structure, wherein the edge of the housing part is formed by a wall which is raised in relation to the baseplate,
a housing cover of the accumulator housing is formed by the floor part,
a housing base of the accumulator housing is formed by the baseplate, and
a housing wall of the accumulator housing is formed by the wall and by the frame
structure which is situated above the wall in a vertical direction of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618